Ladd,- J.
1 2 As the suit was begun more than ninety days after the accident, “unless written notice specifying the place and circumstances of the injury” was served on the defendant city within sixty days thereafter no action can be maintained. Oapter 25, Twenty-second General Assembly, as amended by chapter 63, Twenty-sixth General Assembly; Code, section 3447; Pardey v. Incorporated Town of Mechanicsville, 101 Iowa, 266; Starling v. Incorporated Town of Bedford, 94 Iowa, 194. The only notice served on the defendant was that signed by plaintiff’s attorney, demanding a settlement of the claim, with notice of *85his lien, and containing these words: “Ton, and each of yon, are hereby notified that the undersigned has for collection and adjustment a claim on account of an injury that oc curred to Mrs. J. L. Giles, at the intersection of Church street and Clarinda avenue, on the evening of April 21st.” This did not purport to give any of the circumstances of the injury, as required. So far as conveying information, the accident may as well have resulted from a falling sign, as in Bliven v. Oity of Sioux City, 85 Iowa, 346, or the breaking down of a bridge, as in Sachs v. City of Sioux City, 109 Iowa, 224, or the running away of a team, as from a defective sidewalk. The object of the statute is to apprise the city authorities of the location of the defect, and the circumstances attending .the accident, with such reasonable certainty as shall enable them, not only to investigate the city’s liability while the facts are fresh, but also to ascertain what evidence there may be of conditions then existing, and of the character of the injury, while witnesses are at hand. Benson v. City of Madison, 100 Wis. 312 (77 N. W. Rep. 161); Owen v. City of Ft. Dodge, 98 Iowa, 281. It is enough, however, that the legislature has prescribed the service of a notice specifying “the circumstances of the injury” within sixty days, to prevent the bar of the statute of limitations within ninety days; and, as this was omitted, the action cannot be maintained.
3 4 The appellant insist that, as she averred in the second count of her petition that the accident resulted from neglect to properly light the street, no notice was essential. As no evidence bearing on this issue was introduced, the point is not presented by the -record. Again, it is said the injury occurred in the ditch, rather than on the sidewalk. But the ditch was in the street, and, by the express language of the act, notice is necessary “In all cases of personal injury resulting from defective streets or sidewalks.” — Affirmed.